Appeal by Julius Leitman (1) from so much of an order as (a) modified a judgment of separation by increasing the alimony from $25 to $100 a week and (b) awarded a counsel fee of $750, and (2) from an order denying him leave to renew his opposition to the motion to modify the judgment. Appeal by Sylvia Leitman from so much of the order granting her motion to modify as failed, inter, alla, to award her at least $400 a week alimony and as failed to award a counsel fee of more than $750. Orders unanimously affirmed, without costs. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.